


110 HR 3909 IH: United States Airlift Requirements

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3909
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mrs. Tauscher (for
			 herself and Mr. Castle) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require a report on the size and mixture of the Air
		  Force intertheater airlift force.
	
	
		1.Short titleThis Act may be cited as the
			 United States Airlift Requirements
			 Act.
		2.Report on size
			 and mix of Air Force intertheater airlift force
			(a)Study
			 required
				(1)In
			 generalThe Secretary of Defense shall conduct a study on various
			 alternatives for the size and mix of assets for the Air Force intertheater
			 airlift force, with a particular focus on current and planned capabilities and
			 costs of the C–5 aircraft and C–17 aircraft fleets.
				(2)Conduct of
			 study
					(A)Use of
			 ffrdcThe Secretary shall select to conduct the study required by
			 subsection (a) a federally funded research and development center (FFRDC) that
			 has experience and expertise in conducting studies similar to the study
			 required by subsection (a).
					(B)Development of
			 study methodologyNot later than 90 days after the date of
			 enactment of this Act, the federally funded research and development center
			 selected for the conduct of the study shall—
						(i)develop the
			 methodology for the study; and
						(ii)submit the
			 methodology to the Comptroller General of the United States for review.
						(C)Comptroller
			 general reviewNot later than 30 days after receipt of the
			 methodology under subparagraph (B), the Comptroller General shall—
						(i)review the
			 methodology for purposes of identifying any flaws or weaknesses in the
			 methodology; and
						(ii)submit to the
			 federally funded research and development center a report that—
							(I)sets forth any
			 flaws or weaknesses in the methodology identified by the Comptroller General in
			 the review; and
							(II)makes any
			 recommendations the Comptroller General considers advisable for improvements to
			 the methodology.
							(D)Modification of
			 methodologyNot later than 30 days after receipt of the report
			 under subparagraph (C), the federally funded research and development center
			 shall—
						(i)modify the
			 methodology in order to address flaws or weaknesses identified by the
			 Comptroller General in the report and to improve the methodology in accordance
			 with the recommendations, if any, made by the Comptroller General; and
						(ii)submit to the
			 congressional defense committees a report that—
							(I)describes the
			 modifications of the methodology made by the federally funded research and
			 development center; and
							(II)if the federally
			 funded research and development center does not improve the methodology in
			 accordance with any particular recommendation of the Comptroller General, sets
			 forth a description and explanation of the reasons for such action.
							(3)Utilization of
			 other studiesThe study shall build upon the results of the
			 recent Mobility Capabilities Studies of the Department of Defense, the on-going
			 Intratheater Airlift Fleet Mix Analysis, and other appropriate studies and
			 analyses. The study should also include any results reached on the modified
			 C–5A aircraft configured as part of the Reliability Enhancement and Re-engining
			 Program (RERP) configuration, as specified in section 132 of the National
			 Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat.
			 1411).
				(b)ElementsThe
			 study under subsection (a) shall address the following:
				(1)The state of the
			 current intertheater airlift fleet of the Air Force, including the extent to
			 which the increased use of heavy airlift aircraft in Operation Iraqi Freedom,
			 Operation Enduring Freedom, and other ongoing operations is affecting the aging
			 of the aircraft of that fleet.
				(2)The adequacy of
			 the current intertheater airlift force, including whether or not the current
			 target number of 301 airframes for the Air Force heavy lift aircraft fleet will
			 be sufficient to support future expeditionary combat and non-combat missions as
			 well as domestic and training mission demands consistent with the requirements
			 of the National Military Strategy.
				(3)The optimal mix of
			 C–5 aircraft and C–17 aircraft for the intertheater airlift fleet of the Air
			 Force, and any appropriate mix of C–5 aircraft and C–17 aircraft for
			 intratheater airlift missions, including an assessment of the following:
					(A)The cost
			 advantages and disadvantages of modernizing the C–5 aircraft fleet when
			 compared with procuring new C–17 aircraft, which assessment shall be performed
			 in concert with the Cost Analysis Improvement Group and be based on program
			 life cycle cost estimates for the respective aircraft.
					(B)The military
			 capability of the C–5 aircraft and the C–17 aircraft, including number of
			 lifetime flight hours, cargo and passenger carrying capabilities, and mission
			 capable rates for such airframes. In the case of assumptions for the C–5
			 aircraft, and any assumptions made for the mission capable rates of the C–17
			 aircraft, sensitivity analyses shall also be conducted to test assumptions. The
			 military capability study for the C–5 aircraft shall also include an assessment
			 of the mission capable rates after each of the following:
						(i)Successful
			 completion of the Avionics Modernization Program (AMP) and the Reliability
			 Enhancement and Re-engining Program (RERP).
						(ii)Partially
			 successful completion of the Avionics Modernization Program and the Reliability
			 Enhancement and Re-engining Program, with partially successful completion of
			 either such program being considered the point at which the continued execution
			 of such program is no longer supported by cost-benefit analysis.
						(C)The tactical
			 capabilities of strategic airlift aircraft, the potential increase in use of
			 strategic airlift aircraft for tactical missions, and the value of such
			 capabilities to tactical operations.
					(D)The value of
			 having more than one type of aircraft in the strategic airlift fleet, and the
			 potential need to pursue a replacement aircraft for the C–5 aircraft that is
			 larger than the C–17 aircraft.
					(4)The means by which
			 the Air Force was able to restart the production line for the C–5 aircraft
			 after having closed the line for several years, and the actions to be taken to
			 ensure the production line for the C–17 aircraft could be restarted if
			 necessary, including—
					(A)an analysis of the
			 costs of closing and re-opening the production line for the C–5 aircraft;
			 and
					(B)an assessment of
			 the costs of closing and re-opening the production line for the C–17 aircraft
			 on a similar basis.
					(5)The financial
			 effects of retiring, upgrading and maintaining, or continuing current
			 operations of the C–5A aircraft fleet on procurement decisions relating to the
			 C–17 aircraft.
				(6)The
			 impact that increasing the role and use of strategic airlift aircraft in
			 intratheater operations will have on the current target number for strategic
			 airlift aircraft of 301 airframes, including an analysis of the
			 following:
					(A)The
			 appropriateness of using C–5 aircraft and C–17 aircraft for intratheater
			 missions, as well as the efficacy of these aircraft to perform current and
			 projected future intratheater missions.
					(B)The interplay of
			 existing doctrinal intratheater airlift aircraft (such as the C–130 aircraft
			 and the future Joint Cargo Aircraft (JCA)) with an increasing role for C–5
			 aircraft and C–17 aircraft in intratheater missions.
					(C)The most
			 appropriate and likely missions for C–5 aircraft and C–17 aircraft in
			 intratheater operations and the potential for increased requirements in these
			 mission areas.
					(D)Any intratheater
			 mission sets best performed by strategic airlift aircraft as opposed to
			 traditional intratheater airlift aircraft.
					(E)Any requirements
			 for increased production or longevity of C–5 aircraft and C–17 aircraft, or for
			 a new strategic airlift aircraft, in light of the matters analyzed under this
			 paragraph.
					(7)Taking into
			 consideration all applicable factors, whether or not the replacement of C–5
			 aircraft with C–17 aircraft on a one-for-one basis will result in the retention
			 of a comparable strategic airlift capability.
				(c)ConstructionNothing
			 in this section shall be construed to exclude from the study under subsection
			 (a) consideration of airlift assets other than the C–5 aircraft or C–17
			 aircraft that do or may provide intratheater and intertheater airlift,
			 including the potential that such current or future assets may reduce
			 requirements for C–5 aircraft or C-17 aircraft.
			(d)Collaboration
			 with transcomThe federally funded research and development
			 center selected under subsection (a) shall conduct the study required by that
			 subsection and make the report required by subsection (e) in concert with the
			 United States Transportation Command.
			(e)Report by
			 FFRDC
				(1)In
			 generalNot later than February 4, 2009, the federally funded
			 research and development center selected under subsection (a) shall submit to
			 the Secretary of Defense, the congressional defense committees, and the
			 Comptroller General of the United States a report on the study required by
			 subsection (a).
				(2)Review by
			 gaoNot later than 90 days after receipt of the report under
			 paragraph (1), the Comptroller General shall submit to the congressional
			 defense committee a report on the study conducted under subsection (a) and the
			 report under paragraph (1). The report under this subsection shall include an
			 analysis of the study under subsection (a) and the report under paragraph (1),
			 including an assessment by the Comptroller General of the strengths and
			 weaknesses of the study and report.
				(f)Report by
			 Secretary of defense
				(1)In
			 generalNot later than _____, 2009, the Secretary of Defense
			 shall submit to the Committee on Armed Services of the Senate and the Committee
			 on Armed Services of the House of Representatives a report on the study
			 required by subsection (a).
				(2)ElementsThe
			 report shall include a comprehensive discussion of the findings of the study,
			 including a particular focus on the following:
					(A)A description of
			 lift requirements and operating profiles for intertheater airlift aircraft
			 required to meet the National Military Strategy, including assumptions
			 regarding:
						(i)Current and future
			 military combat and support missions.
						(ii)The
			 planned force structure growth of the Army and the Marine Corps.
						(iii)Potential
			 changes in lift requirements, including the deployment of the Future Combat
			 Systems by the Army.
						(iv)New
			 capability in strategic airlift to be provided by the KC(X) aircraft and the
			 expected utilization of such capability, including its use in intratheater
			 lift.
						(v)The
			 utilization of the heavy lift aircraft in intratheater combat missions.
						(vi)The
			 availability and application of Civil Reserve Air Fleet assets in future
			 military scenarios.
						(vii)Air mobility
			 requirements associated with the Global Rebasing Initiative of the Department
			 of Defense.
						(viii)Air mobility
			 requirements in support of peacekeeping and humanitarian missions around the
			 globe.
						(ix)Potential changes
			 in lift requirements based on equipment procured for Iraq and
			 Afghanistan.
						(B)A description of
			 the assumptions utilized in the study regarding aircraft performances and
			 loading factors.
					(C)A comprehensive
			 statement of the data and assumptions utilized in making program life cycle
			 cost estimates.
					(D)A comparison of
			 cost and risk associated with optimal mix airlift fleet versus program of
			 record airlift fleet.
					(3)FormThe
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
				
